DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2-4, 11-14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear whether the target vehicle corresponds to the object or the host vehicle. Claims 3-4, 11-13, and 20 further recite “the target vehicle” and are also rejected for the same reason.
Regarding claim 3, the phrase “object information regarding the target vehicle which passes FoV boundary areas while moving to all sections estimated to be the FoVs of the sensors” is unclear. Claim 12 contains a similar recitation and is also rejected for the same reason.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hosoi et al (US 2021/0348943 A1; hereinafter “Hosoi”).

Regarding claim 1,
	Hosoi teaches:
An apparatus for evaluating vehicle sensor performance, comprising: 
a memory configured to store program instructions; and ([0073] – The processing circuitry 52b is a central processing unit (CPU) that executes a program stored in the memory 53.)
a processor configured to execute the program instructions, the program instructions when executed configured to: ([0073] – The processing circuitry 52b is a central processing unit (CPU) that executes a program stored in the memory 53.)
estimate field of views (FoVs) of sensors based on acquired object information; (Figs. 1, 2, 4 – feature point priority determination units 23 and 41 estimate fields of view based on acquired object information at elements 24 and 38)
divide each of the estimated FoVs into a plurality of grid cells; (Figs. 1, 2, 4; [0058] – The used feature pair determination unit 45 determines whether or not feature pairs are feature pairs to be used by the error calculation unit 43 to calculate an error. Each used feature pair constitutes a grid cell)
collect the object information corresponding to the respective grid cells (Fig. 1 – object information acquired by sensor information acquisition unit 38 and map information creation apparatus 2) calculate mean errors and error variances of the object information; and ([0060] – The error calculation unit 43 calculates averages and variances of position information errors, speed information errors, and time information errors in the feature pairs extracted by the feature pair priority determination unit 42)
evaluate performances of the respective sensors based on the calculated mean errors and error variances. ([0060] – Of the errors having large average values exceeding preset allowable errors, the errors having the smallest variance are identified as dominant errors)

Regarding claim 2,
	Hosoi teaches the invention as claimed and discussed above.
	Hosoi further teaches:
The apparatus according to claim 1, wherein, when a plurality of sensors mounted within a host vehicle acquires information during movement of a target vehicle, the program instructions when executed are configured to extract object information regarding the target vehicle from the information acquired by the respective sensors, ([0043] – The sensor information acquisition unit 38 acquires sensor information from at least one of a GPS 31, a camera 32, a Lidar 33, and a Radar 34.) and estimate the FoVs of the respective sensors based on the extracted object information regarding the target vehicle. (Figs. 1, 2, 4 – feature point priority determination units 23 and 41 estimate fields of view based on acquired object information at elements 24 and 38)

Regarding claim 3,
	Hosoi teaches the invention as claimed and discussed above.
	Hosoi further teaches:
The apparatus according to claim 2, wherein, in the extraction of the object information about the target vehicle, the program instructions when executed are configured to extract the object information regarding the target vehicle which passes FoV boundary areas while moving to all sections estimated to be the FoVs of the sensors. (Figs. 1-5; [0114] – In step S116, as in step S113, the control unit 37 performs control of the own vehicle such as path setting in automatic driving, using the reflection information received from the correction unit 44.)

Regarding claim 4,
	Hosoi teaches the invention as claimed and discussed above.
	Hosoi further teaches:
The apparatus according to claim 2, wherein, in the extraction of the object information about the target vehicle, the program instructions when executed are configured to extract the object information regarding the target vehicle from the information acquired by the respective sensors using global positioning system (GPS) information regarding the target vehicle. (Fig. 1; [0043] – The GPS 31 acquires sensor information that is information on the position of the vehicle 3 from a satellite) 

Regarding claim 5,
Hosoi teaches the invention as claimed and discussed above.
	Hosoi further teaches:
The apparatus according to claim 1, wherein, when the FoVs are estimated, the program instructions when executed are configured to determine a size of the grid cells into which each of the FoVs is divided, and divide each of the estimated FoVs into the grid cells based on the determined size. (Figs. 1, 2, 4; [0058] – The used feature pair determination unit 45 determines whether or not feature pairs are feature pairs to be used by the error calculation unit 43 to calculate an error. Each used feature pair constitutes a grid cell)

Regarding claim 6,
Hosoi teaches the invention as claimed and discussed above.
	Hosoi further teaches:
The apparatus according to claim 1, wherein, in the calculation of the mean errors and the error variances of the object information, the program instructions when executed are configured to calculate mean errors and error variances of position and speed, among the object information. ([0060] – The error calculation unit 43 calculates averages and variances of position information errors, speed information errors, and time information errors in the feature pairs extracted by the feature pair priority determination unit 42)

Regarding claim 7,
Hosoi teaches the invention as claimed and discussed above.
	Hosoi further teaches:
The apparatus according to claim 1, wherein the program instructions when executed are configured to calculate the mean error of the object information using an equation: 
    PNG
    media_image1.png
    184
    477
    media_image1.png
    Greyscale
wherein mean(x) is the mean error of the object information and x.sub.i is a measurement error. ([0060] – The error calculation unit 43 calculates averages and variances of position information errors, speed information errors, and time information errors in the feature pairs extracted by the feature pair priority determination unit 42)

Regarding claim 8,
Hosoi teaches the invention as claimed and discussed above.
	Hosoi further teaches:
The apparatus according to claim 1, wherein the program instructions when executed are configured to calculate the error variance of the object information using an equation: 
    PNG
    media_image2.png
    170
    678
    media_image2.png
    Greyscale
wherein mean(x) is the mean error of the object information, x.sub.i is a measurement error, and Var(x) is the error variance of the object information. ([0060] – The error calculation unit 43 calculates averages and variances of position information errors, speed information errors, and time information errors in the feature pairs extracted by the feature pair priority determination unit 42)

Regarding claim 9,
Hosoi teaches the invention as claimed and discussed above.
	Hosoi further teaches:
The apparatus according to claim 1, wherein, in the evaluation of the performances of the sensors, the program instructions when executed are configured to collect FoV performance information regarding the respective sensors based on the calculated mean errors and error variances, and evaluate accuracies and reliabilities of the respective sensors based on the collected FoV performance information regarding the respective sensors. ([0060] – Of the errors having large average values exceeding preset allowable errors, the errors having the smallest variance are identified as dominant errors)

Regarding claim 10,
	Hosoi teaches:
A method for evaluating vehicle sensor performance in an apparatus for evaluating vehicle sensor performance, comprising: 
estimating, by a processor, ([0073] – The processing circuitry 52b is a central processing unit (CPU) that executes a program stored in the memory 53.) fields of view (FoVs) of sensors based on acquired object information; (Figs. 1, 2, 4 – feature point priority determination units 23 and 41 estimate fields of view based on acquired object information at elements 24 and 38)
dividing, by the processor, each of the estimated FoVs into a plurality of grid cells; (Figs. 1, 2, 4; [0058] – The used feature pair determination unit 45 determines whether or not feature pairs are feature pairs to be used by the error calculation unit 43 to calculate an error. Each used feature pair constitutes a grid cell)
collecting, by the processor, the object information that corresponds to the respective grid cells (Fig. 1 – object information acquired by sensor information acquisition unit 38 and map information creation apparatus 2) and calculating mean errors and error variances of the object information; and ([0060] – The error calculation unit 43 calculates averages and variances of position information errors, speed information errors, and time information errors in the feature pairs extracted by the feature pair priority determination unit 42)
evaluating, by the processor, performances of the respective sensors based on the calculated mean errors and error variances. ([0060] – Of the errors having large average values exceeding preset allowable errors, the errors having the smallest variance are identified as dominant errors)

Regarding claim 11,
	Hosoi teaches the invention as claimed and discussed above.
	Hosoi further teaches:

The method according to claim 10, wherein the estimating the fields of view (FoVs) of the sensors includes: when a plurality of sensors mounted in a host vehicle acquires information during movement of a target vehicle, extracting, by the processor, object information regarding the target vehicle from the information acquired by the respective sensors; and ([0043] – The sensor information acquisition unit 38 acquires sensor information from at least one of a GPS 31, a camera 32, a Lidar 33, and a Radar 34; Examiner further notes that this limitation is contingent and is not required by the claim)
estimating, by the processor, the FoVs of the respective sensors based on the extracted object information regarding the target vehicle. (Figs. 1, 2, 4 – feature point priority determination units 23 and 41 estimate fields of view based on acquired object information at elements 24 and 38)

Regarding claim 12,
	Hosoi teaches the invention as claimed and discussed above.
	Hosoi further teaches:
The method according to claim 11, wherein, in the extracting the object information about the target vehicle, the object information regarding the target vehicle which passes FoV boundary areas while moving to all sections estimated to be the FoVs of the sensors is extracted. (Figs. 1-5; [0114] – In step S116, as in step S113, the control unit 37 performs control of the own vehicle such as path setting in automatic driving, using the reflection information received from the correction unit 44.)

Regarding claim 13,
	Hosoi teaches the invention as claimed and discussed above.
	Hosoi further teaches:
The method according to claim 11, wherein, in the extracting the object information about the target vehicle, the object information regarding the target vehicle is extracted from the information acquired by the respective sensors using global positioning system (GPS) information regarding the target vehicle. (Fig. 1; [0043] – The GPS 31 acquires sensor information that is information on the position of the vehicle 3 from a satellite)

Regarding claim 14,
	Hosoi teaches the invention as claimed and discussed above.
	Hosoi further teaches:
The method according to claim 10, wherein the dividing each of the FoVs into the grid cells includes: 
when the FoVs are estimated, determining, by the processor, a size of the grid cells into which each of the FoVs is divided; and (Figs. 1, 2, 4; [0098] – feature pair number threshold)
dividing, by the processor, each of the estimated FoVs into the grid cells based on the determined size. (Figs. 1, 2, 4; [0058] – The used feature pair determination unit 45 determines whether or not feature pairs are feature pairs to be used by the error calculation unit 43 to calculate an error. Each used feature pair constitutes a grid cell)

Regarding claim 15,
	Hosoi teaches the invention as claimed and discussed above.
	Hosoi further teaches:
The method according to claim 10, wherein, in the calculating the mean errors and the error variances of the object information, mean errors and error variances of position and speed, among the object information are calculated. ([0060] – The error calculation unit 43 calculates averages and variances of position information errors, speed information errors, and time information errors in the feature pairs extracted by the feature pair priority determination unit 42)

Regarding claim 16,
	Hosoi teaches the invention as claimed and discussed above.
	Hosoi further teaches:
The method according to claim 10, wherein, in the calculating the mean errors and the error variances of the object information, the mean error of the object information is calculated using an equation 
    PNG
    media_image1.png
    184
    477
    media_image1.png
    Greyscale
wherein mean(x) is the mean error of the object information and x.sub.i is a measurement error. ([0060] – The error calculation unit 43 calculates averages and variances of position information errors, speed information errors, and time information errors in the feature pairs extracted by the feature pair priority determination unit 42)

Regarding claim 17,
	Hosoi teaches the invention as claimed and discussed above.
	Hosoi further teaches:
The method according to claim 10, wherein, in the calculating the mean errors and the error variances of the object information, the error variance of the object information is calculated using an equation 
    PNG
    media_image2.png
    170
    678
    media_image2.png
    Greyscale
wherein mean(x) is the mean error of the object information, x.sub.i is a measurement error, and Var(x) is the error variance of the object information. ([0060] – The error calculation unit 43 calculates averages and variances of position information errors, speed information errors, and time information errors in the feature pairs extracted by the feature pair priority determination unit 42)

Regarding claim 18,
	Hosoi teaches the invention as claimed and discussed above.
	Hosoi further teaches:
The method according to claim 10, wherein the evaluating the performances of the respective sensors includes: 
collecting, by the processor, FoV performance information regarding the respective sensors based on the calculated mean errors and error variances; and 
evaluating, by the processor, accuracies and reliabilities of the respective sensors based on the collected FoV performance information regarding the respective sensors. ([0060] – Of the errors having large average values exceeding preset allowable errors, the errors having the smallest variance are identified as dominant errors)

Regarding claim 19,
	Hosoi teaches the invention as claimed and discussed above.
	Hosoi further teaches:
A non-transitory computer readable recording medium having recorded thereon a program to execute the method according to claim 10. ([claim 15] – non-transitory storage medium storing a map information correction program)

Regarding claim 20,
	Hosoi teaches:
A vehicle, comprising: (Fig. 1 – vehicle 3)
a sensing apparatus configured to sense object information regarding a target vehicle; and ([0043] – The sensor information acquisition unit 38 acquires sensor information from at least one of a GPS 31, a camera 32, a Lidar 33, and a Radar 34.)
an apparatus for evaluating vehicle sensor performance configured to evaluate performance of the sensing apparatus by acquiring the object information regarding the target vehicle, (Fig. 1 – object information acquired by sensor information acquisition unit 38 and map information creation apparatus 2)
wherein the apparatus for evaluating vehicle sensor performance is further configured to: 
estimate field of views (FoVs) of sensors based on the acquired object information; (Figs. 1, 2, 4 – feature point priority determination units 23 and 41 estimate fields of view based on acquired object information at elements 24 and 38)
divide each of the estimated FoVs into a plurality of grid cells; (Figs. 1, 2, 4; [0058] – The used feature pair determination unit 45 determines whether or not feature pairs are feature pairs to be used by the error calculation unit 43 to calculate an error. Each used feature pair constitutes a grid cell)
collect the object information corresponding to the respective grid cells (Fig. 1 – object information acquired by sensor information acquisition unit 38 and map information creation apparatus 2) and calculate mean errors and error variances of the object information; and ([0060] – The error calculation unit 43 calculates averages and variances of position information errors, speed information errors, and time information errors in the feature pairs extracted by the feature pair priority determination unit 42)
evaluate performances of the respective sensors based on the calculated mean errors and error variances. ([0060] – Of the errors having large average values exceeding preset allowable errors, the errors having the smallest variance are identified as dominant errors)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hirai et al. (US 20180095103 A1) teaches a state calculation apparatus which determines azimuths of objects around a vehicle and their relative velocities to the vehicle. The apparatus further considers errors in the azimuth and Doppler velocity of the reflection point.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JULIANA CROSS/Examiner, Art Unit 3648              

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648